DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaananen (US 2019/0340674), hereinafter referred to as Vaananen, in view of Wilkinson (US 2016/0371764), hereinafter referred to as Wilkinson.

7.	Regarding claim 1, Vaananen discloses a display device, comprising: a display (fig. 2, paragraph 68); a communicator including a communication circuit; a processor; and a memory, wherein the memory stores instructions for causing the processor to:  based on receiving an input to the display device requesting information related to a refrigerator, control the communicator to transmit to the refrigerator a request requesting transmission of an image of contents of the refrigerator obtained using a camera of the refrigerator (fig. 2-3, paragraphs 80, 83 and 86 wherein user input cause cameras in refrigerator to capture image data of content inside of the refrigerator, in order to send image data to network server); 
control the communicator to receive at least one image from the refrigerator based on the request (fig. 2-3, paragraphs 83 and 86 wherein image data of food items stored on each shelf of refrigerator is captured); 
(fig. 2-3, paragraph 92 wherein system recognizes ingredients of a pizza from captured refrigerator image); 
control the communicator to transmit the first information to the server (fig. 2-3, paragraph 92 wherein system recognizes smoked salmon pizza, and searches the internet for the salmon ingredient detected sending data to network server); 
and control the communicator to receive broadcast content on cooking obtained by the server (fig. 2-3, paragraph 90 wherein user terminal device receives recipes related to refrigerator images).
However Vaananen is silent in regards to disclosing and control the display to display the broadcast content on cooking along with an image including the food ingredient, wherein the broadcast content on cooking is obtained by the server using the first information and second information related to cooking information recognized from media content pre-stored in the server based on the first information.
Wilkinson discloses control the display to display the broadcast content on cooking along with an image including the food ingredient (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient), 
wherein the broadcast content on cooking is obtained by the server using the first information and second information related to cooking information recognized from media content pre-stored in the server based on the first information (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient).  Wilkinson (paragraph 22) provides 

8.	Regarding claim 2, Vaananen discloses the display device of claim 1, wherein the first information comprises:  first text related to the name of the food ingredient included in the at least one image (fig. 2-3, paragraph 92 wherein system recognizes ingredients of a pizza from captured refrigerator image).
Wilkinson discloses wherein the second information related to the cooking information comprises:  second text obtained by obtaining at least one image frame related to cooking information by identifying an image frame included in the pre-stored media content, and identifying the at least one image frame (fig. 1-2, paragraph 22 wherein meal database stores instructional video that instructs the user how to prepare the meals including ingredients).

9.	Regarding claim 3, Wilkinson discloses the display device according to claim 1, wherein the cooking information comprises a recipe (fig. 1-2, paragraph 22 wherein meal database stores instructional video that instructs the user how to prepare the meals including ingredients).

10.	Regarding claim 4, Wilkinson discloses the display device of claim 1, wherein the broadcast content on cooking comprises:  media content corresponding to the second information (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient).

11.	Regarding claim 5, Wilkinson discloses the display device of claim 1, wherein the broadcast content on cooking comprises:  a video clip obtained using an image frame related to cooking information of a plurality of image frames comprising the pre-stored media content (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient).

12.	Regarding claim 6, Wilkinson discloses the display device of claim 1, wherein the memory stores instructions further cause the processor to:  based on a user input selecting the broadcast content on cooking to be displayed on the display being received, playback the selected broadcast content (fig. 1-2, paragraph 48 wherein user commenced playback of instructional video on meal preparation).

13.	Regarding claim 7, Vaananen discloses the display device of claim 6, wherein the memory stores instructions further cause the processor to:  identify a food ingredient requiring purchase using the selected broadcast content and the first information (fig. 2-3, paragraphs 34 and 102 wherein deficient food items are identified in order to update shopping list for future purchase).

14.	Regarding claim 8, Vaananen discloses the display device of claim 7, wherein the instructions further cause the processor to:  display the food ingredient requiring purchase on a user interface for guiding purchase of the food ingredient (fig. 2-3, paragraphs 34 and 102 wherein deficient food items are identified in order to update shopping list for future purchase).

15.	Regarding claim 9 Vaananen discloses a refrigerator, comprising:  a camera (fig. 2-3, paragraph 10); a processor; and a memory, wherein the memory stores instructions for causing the processor to:  based on receiving a request requesting information related to the refrigerator, obtain at least one image of contents of the refrigerator using the camera (fig. 2-3, paragraphs 80, 83 and 86 wherein user input cause cameras in refrigerator to capture image data of content inside of the refrigerator, in order to send image data to network server); 
obtain first information related to a food ingredient based on recognizing the food ingredient in the at least one image (fig. 2-3, paragraph 92 wherein system recognizes ingredients of a pizza from captured refrigerator image); 
and transmit the first information to a server (fig. 2-3, paragraph 90 wherein user terminal device receives recipes related to refrigerator images).
Vaananen is silent in regards to disclosing receive broadcast content on cooking obtained by the server; and transmit the broadcast content on cooking and an image including the food ingredient to an external device, wherein the broadcast content on cooking is obtained by the server using the first information and second information 
Wilkinson discloses receive broadcast content on cooking obtained by the server (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient); 
and transmit the broadcast content on cooking and an image including the food ingredient to an external device, wherein the broadcast content on cooking is obtained by the server using the first information and second information related to cooking information recognized from media content pre-stored in the server based on the first information (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient).  Wilkinson (paragraph 22) provides motivation to combine the references wherein meals including ingredients are transmitted to user displays, wherein instructional video instructs the user how to prepare the meal.  All of the elements are known.  Combining the references would yield the instant claims wherein user devices receive instructional video on how to prepare meal featuring identified ingredient.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

16.	Regarding claim 10, Vaananen discloses a server, comprising: a communicator including a communication circuit; a processor; and a memory, wherein the memory stores instructions set for causing the processor to:  based on receiving an input via the communicator requesting information related to the refrigerator being received, control (fig. 2-3, paragraphs 80, 83 and 86 wherein user input cause cameras in refrigerator to capture image data of content inside of the refrigerator, in order to send image data to network server); 
in response to the request, control the communicator to receive at least one image from the refrigerator (fig. 2-3, paragraphs 83 and 86 wherein image data of food items stored on each shelf of refrigerator is captured); 
and obtain first information related to a name of a food ingredient based on recognizing the food ingredient in the at least one image (fig. 2-3, paragraph 92 wherein system recognizes ingredients of a pizza from captured refrigerator image).
However Vaananen is silent in regards to disclosing obtain broadcast content on cooking using the first information and second information related to cooking information recognized from media content pre-stored in the server based on the first information; and control the communicator to transmit the broadcast content on cooking and an image including the food ingredient to an external device. 
Wilkinson discloses obtain broadcast content on cooking using the first information and second information related to cooking information recognized from media content pre-stored in the server based on the first information (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient); 
and control the communicator to transmit the broadcast content on cooking and an image including the food ingredient to an external device (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient).  Wilkinson (paragraph 22) provides motivation to combine the references wherein meals including ingredients are transmitted to user displays, wherein instructional video instructs the user how to prepare the meal.  All of the elements are known.  Combining the references would yield the instant claims wherein user devices receive instructional video on how to prepare meal featuring identified ingredient.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

17.	Regarding claim 11, Vaananen discloses a control method of display device, the method comprising:  based on receiving an input to the display device requesting information related to a refrigerator, transmitting to the refrigerator a request requesting transmission of an image of contents of the refrigerator obtained using a camera of the refrigerator (fig. 2-3, paragraphs 80, 83 and 86 wherein user input cause cameras in refrigerator to capture image data of content inside of the refrigerator, in order to send image data to network server); 
receiving at least one image from the refrigerator based on the request (fig. 2-3, paragraphs 83 and 86 wherein image data of food items stored on each shelf of refrigerator is captured); 
obtaining first information related to a name of a food ingredient based on recognizing of the food ingredient in the at least one image (fig. 2-3, paragraph 92 wherein system recognizes ingredients of a pizza from captured refrigerator image);; 
(fig. 2-3, paragraph 90 wherein user terminal device receives recipes related to refrigerator images).
However Vaananen is silent in regards to disclosing receiving broadcast content on cooking obtained by the server; and displaying the broadcast content on cooking along with an image including the food ingredient, wherein the broadcast content on cooking is obtained by the server using the first information and second information related to cooking information recognized from media content pre-stored in the server based on the first information.
Wilkinson discloses receiving broadcast content on cooking obtained by the server (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient); 
and displaying the broadcast content on cooking along with an image including the food ingredient, wherein the broadcast content on cooking is obtained by the server using the first information and second information related to cooking information recognized from media content pre-stored in the server based on the first information (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient).  Wilkinson (paragraph 22) provides motivation to combine the references wherein meals including ingredients are transmitted to user displays, wherein instructional video instructs the user how to prepare the meal.  All of the elements are known.  Combining the references would yield the instant claims wherein user devices receive instructional video on how to prepare meal featuring identified ingredient.  Therefore the invention would have been 

18.	Regarding claim 12, Vaananen discloses the control method of claim 11, wherein the first information comprises:  first text related to the name of the food ingredient included in the at least one image (fig. 2-3, paragraph 92 wherein system recognizes ingredients of a pizza from captured refrigerator image).
Wilkinson discloses wherein the second information related to the cooking information comprises:  second text obtained by obtaining at least one image frame related to cooking information by identifying an image frame included in the pre-stored media content, and identifying the at least one image frame (fig. 1-2, paragraph 22 wherein meal database stores instructional video that instructs the user how to prepare the meals including ingredients).

19.	Regarding claim 13, Wilkinson discloses the control method of claim 11, wherein the broadcast content on cooking comprises:  a media content corresponding to the second information (fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient)..

20.	Regarding claim 14, Wilkinson discloses the control method of claim 11, wherein the broadcast content on cooking comprises:  a video clip obtained using an image frame related to cooking information of a plurality of image frames comprising the pre-(fig. 1-2, paragraphs 22, 47-48 and 56 wherein server presents user with instructional video on how to prepare food with identified ingredient).

21.	Regarding claim 15, Wilkinson discloses the control method of claim 11, further comprising:  based on a user input selecting the displayed broadcast content on cooking, playing back the selected broadcast content on cooking (fig. 1-2, paragraph 48 wherein user commenced playback of instructional video on meal preparation).

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424